 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   Rene Ray Starks,                                    No. CV-18-02365-PHX-RCC
10                  Petitioner,                          ORDER
11   v.
12   Charles L Ryan, et al.,
13                  Respondents.
14
15          On March 13, 2019, Magistrate Judge Leslie A. Bowman issued a Report and
16   Recommendation (“R&R”) in which he recommended the Court dismiss grant Petitioner
17   Rene Ray Starks’ Motion for Voluntary Dismissal (Doc. 19). (Doc. 22.) The R&R notified
18   the parties they had fourteen (14) days from the date of the R&R to file any objections. No
19   objections have been filed.
20          If neither party objects to a magistrate judge’s report and recommendation, the
21   District Court is not required to review the magistrate judge’s decision under any specified
22   standard of review. Thomas v. Arn, 474 U.S. 140, 150 (1985). However, the statute for
23   review of a magistrate judge’s recommendation “does not preclude further review by the
24   district judge, sua sponte or at the request of a party, under a de novo or any other standard.”
25   Thomas, 474 U.S. at 154.
26          The Court has reviewed and considered the original Complaint (Doc. 1), Petitioner’s

27   Motion (Doc. 19), the Defendants’ Response (Doc. 20), Petitioner’s Reply (Doc. 21), and

28   the Magistrate’s R&R (Doc. 18). The Court finds the R&R well-reasoned and agrees with
 1   Magistrate Judge Bowman’s conclusions.
 2          Accordingly, IT IS ORDERED the R&R is ADOPTED (Doc. 22) and Plaintiff’s
 3   Motion for Voluntary Dismissal is GRANTED (Doc. 19). This matter is DISMISSED
 4   without prejudice. The Clerk of Court shall docket accordingly and close the case file in
 5   this matter.
 6          Dated this 29th day of March, 2019.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -2-
